Citation Nr: 0123784	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  01-07 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the VA Regional 
Office in Manila, Republic of the Philippines.  A notice of 
disagreement was received in May 2001, a statement of the 
case was issued in June 2001, and a substantive appeal was 
received in August 2001.



FINDING OF FACT

The appellant alleges service in the military of the 
Commonwealth of the Philippines.


CONCLUSION OF LAW

The criteria of "veteran" for the purposes of entitlement 
to VA benefits have not been met.  38 U.S.C.A. §§ 101, 107, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.2, 3.8, 
3.9, 3.203 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter; Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  

This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes copies of the veteran's 
discharge papers, as well as certification from the United 
States Army Reserve Personnel Center (ARPERCEN).  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to basic eligibility for VA benefits.  The 
discussions in the decision denying eligibility and the 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  

Consequently, the case need not be referred to the claimant 
for further argument as the Board's consideration of the new 
law and new regulations in the first instance does not 
prejudice the claimant.  See generally Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC (16-92). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Criteria

The term "veteran" refers to a person who served in the 
active military, naval or air service and who was discharged 
or released under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).  Service in the Regular Philippine Scouts, 
specified service as a Philippine Scout in the Regular Army 
or in the Commonwealth Army of the Philippines, and certain 
guerrilla service are included for compensation benefits.  38 
C.F.R. § 3.8.

The appellant, however, seeks a nonservice-connected 
disability benefit.  The statute at 38 U.S.C.A. § 107 
specifies that service in the organized military forces of 
the Commonwealth of the Philippines does not qualify as 
active duty for purposes of conferring any rights, 
privileges, or benefits under U.S. law, except as otherwise 
specified.  The statute specifies that Chapters 11 and 13 of 
Title 38 are two such exceptions.  38 U.S.C.A. § 107(a)(3).  
These deal with service-connected disability and death 
benefits, respectively.  38 U.S.C.A. Ch. 11 and 13.  
Nonservice-connected disability and death are governed by 
38 U.S.C.A. Ch. 15.  Therefore, by law, service in the 
military forces of the Philippines does not confer the right 
to any nonservice-connected benefit




Factual Background & Analysis

The appellant has submitted two discharge forms from the 
Philippine military.  The first, a Form 53, indicated that he 
served as a rifleman from July 1946 to May 1949.  The second, 
a Form 55 stamped and signed as a certified true copy, 
indicated a second period of service, from September 1950 to 
April 1961.  

The Form 55 also indicated that the appellant had prior 
service with the Philippine army from January 1946 to June 
1946 and with the Philippine Scouts from July 1946 to May 
1949.

A certified response by the National Personnel Records Center 
(NPRC) dated in May 2000 to an inquiry by VA to confirm the 
appellant's allegations, reported that he had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the U.S. Armed 
Forces.  However, a second, uncertified form dated in 
September 2000 reported service as a Philippine Scout from 
July 1946 to May 1949.  The Board need not resolve this 
conflict, however, because in either case the evidence fails 
to demonstrate military service which qualifies as active 
duty for nonservice-connected benefits.

Both the appellant's documents and the second response to the 
RO's inquiry reveal service in, at most, the armed forces of 
the Commonwealth of the Philippines.  The governing statute 
specifies that service in such is not creditable for 
nonservice-connected claims.  38 U.S.C.A. § 107(a).  
Therefore, basic eligibility for the benefit sought has not 
been established.  The Board notes as well that the 
appellant's application for benefits specifies that he is not 
seeking benefits based on a service-connected disability.

The claim of entitlement to basic eligibility for VA benefits 
based on recognized military service lacks legal merit and 
must, therefore, be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to basic eligibility for VA benefits has not been 
shown.  The appeal is denied.



		
	RIONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

